Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2020 has been entered. Claims 1, 3-13, and 15-20 are pending.

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Claim 1: In line 2, change “the respective data” to “respective data”. 
In line 14, change “the written data block” to “a written data block”.

Claim 3: In line 2, change “is sorted” to “are sorted”
Claim 3: In line 2, change “the data blocks” to “data blocks”.

Claim 4: In line 1, change “wherein transmitting the data block comprises:” to “further comprises:”

Claim 5: In line 5, change “the write counts” to “write counts”.
In line 5, change “the corresponding” to “corresponding”.

Claim 7: In line 19, change “the corresponding” to “corresponding”.
	
Claim 8: In line 1, change “wherein transmitting the data block comprises” to “further comprises:”.
In line 2, change “the data blocks” to “data blocks”.
In lines 6-7, change “the corresponding queues” to “corresponding queues”.

Claim 13: In line 6, change “the respective data” to “respective data”.
In line 16, change “the written data block” to “a written data block”.

Claim 17: In line 6, change “the corresponding” to “corresponding”.

Claim 19: In line 19, change “the corresponding” to “corresponding”.

Claim 20: In line 7, change “the respective data blocks” to “respective data blocks”.
In line 12, change “the written data block” to “a written data block”.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
determining, in response to a write operation to a data block, a location of the data replication control block for the written data block; 
in response to determining that the data replication control block of the written data block is in the first queue: moving the data replication control block of the written data block to the second queue, and incrementing a write count of the written data block; and 
in response to determining that the data replication control block of the written data block is in the second queue: incrementing the write count of the written data block”.
All claims that are depending directly or indirectly to claims 1, 13, and 20 are also allowable by the virtue of their dependency.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thanh D Vo/           Examiner, Art Unit 2139 

/REGINALD G BRAGDON/            Supervisory Patent Examiner, Art Unit 2139